LittletoN, Judge,
delivered the opinion:
During the period of the claim for increased rental and subsistence allowances provided by law for an officer of plaintiff’s rank whose mother was dependent upon him for her chief support, the plaintiff’s mother had no independent income. In addition to furnishing her with a home without cost, the facts established that plaintiff has been her chief support. His contributions for her support during the first year of the claim were never less than $60 a month, and since April 1, 1926, they have never been less than $80 a month. At times he has made further contributions to her. The facts sustain plaintiff’s claim that his mother was dependent upon him for her chief support. Freeland v. United States, 64 C. Cls. 364; Tomlinson v. United States, 66 C. Cls. 697; Haas v. United States, 66 C. Cls. 718; Walbach v. United States, 67 C. Cls. 239; Tricou v. United States, 71 C. Cls. 356. He is therefore entitled to the statutory allowances.
Plaintiff seeks to recover the statutory allowances to the -date of judgment. Chief dependency has been' established to January 6, 1932, the last date, on which testimony was taken, but the plaintiff may submit further proof showing, if such be the fact, dependency subsequent to that date.
Entry of judgment will be suspended to await the filing of a statement from the General Accounting Office showing the amount due in accordance with the findings and the opinion herein.
Wi-ialey, Judge; WilliaMs, Judge; GeeeN, Judge; and Booth, Chief Justice, concur.